DETAILED ACTION
This action is in response to an amendment filed on July 25, 2022 for the application of Sun et al., for a “Method, electronic device, and computer program product for extracting fault information from log files” filed on May 11, 2020. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Claims 1-20 are pending in the application. 
Claims 1, 10, and 19 have been amended.

Claims 1-20 are rejected under 35 USC § 103.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 3-10, and 12-19 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Gatto et al. (U.S. PGPUB 20180173751) in view of Bath et al. (U.S. PGPUB 20190235941) and in further view of DeMeuse et al. (U.S. Patent No. 10783053).

As per claims 1, 10, and 19, Gatto discloses a method/an electronic device comprising a processor; and a memory coupled to the processor/a computer program product for providing log information ([0011]) , comprising:
determining, by a processor, a first set of semantic segments comprising fault information from multiple semantic segments into which a set of log files of a target system is divided ([0111], “The "log file indexed token value" datatype 608 is populated by the log file parsing activity and contains the log file content associated with each token found during parsing of that log file.”);
extracting, by the processor, key information specific to the target system from the first set of semantic segments ([0112], “Types of token values include session identifiers, keywords to search for in the indexes, error messages, error codes, issue types, log file types, and file names. According to one embodiment, the token-value pairs are extracted using regular expressions.”);
determining, by the processor, based on the extracted key information, an application scenario involved in the fault information ([0084], “a session identifier for identifying the session that encountered a problem” and “a field for selecting the name of an application 112 that appears to be causing problems”) and at least one log file related to the application scenario in the set of log files ([0084], “the request builder 460 also includes a field for selecting the name of an application 112 that appears to be causing problems. The request builder also allows users to further filter logs or portions of logs (e.g., on a line-by-line basis) based on matching criteria such as log level, file name, error message, error code, session identifier, and keyword.”) and ([0104], “Based on the configuration information retrieved from the configuration server 130, the logging server 40 may retrieve and package system level error logs from those application servers 110 as well as logs from other software in the stack that supports the named offending application 112. For example, in one embodiment, the logging server loads the relationship graph corresponding to the offending application 112 and traverses the relationship graph to identify the related applications.”);
determining, by the processor, a second set of semantic segments comprising the key information ([0112], “Types of token values include session identifiers, keywords to search for in the indexes, error messages, error codes, issue types, log file types, and file names”) from multiple semantic segments into which the at least one log file is divided ([0112]-[0113]); 
Gatto fails to explicitly disclose predefining one or more application scenarios.
Bath of analogous art teaches:
predefining one or more application scenarios ([0354], “To facilitate this data retrieval process, the IT monitoring application enables a user to define an IT operations infrastructure from the perspective of the services it provides”), each application scenario including a service operation type and at least one component associated with an application scenario ([0354], “To facilitate this data retrieval process, the IT monitoring application enables a user to define an IT operations infrastructure from the perspective of the services it provides. In this service-centric approach, a service such as corporate e-mail may be defined in terms of the entities employed to provide the service, such as host machines and network devices. Each entity is defined to include information for identifying all of the events that pertains to the entity, whether produced by the entity itself or by another machine, and considering the many various ways the entity may be identified in machine data (such as by a URL, an IP address, or machine name). The service and entity definitions can organize events around a service so that all of the events pertaining to that service can be easily identified.”);
determining, by the processor, based on the extracted key information ([0349], “To facilitate retrieving information of interest from performance data and log files, the virtual machine monitoring application provides pre-specified schemas for extracting relevant values from different types of performance-related events, and also enables a user to define such schemas.”), an application scenario of the one or more application scenarios involved in the fault information ([0155], “Event 534 is associated with an entry in a server error log, as indicated by “error.log” in the source column 537 that records errors that the server encountered when processing a client request.”) and at least one log file related to the application scenario in the set of log files ([0393], “Based on detecting a fault condition, the FSM 1908 can store relevant data associated with the fault condition. For example, the FSM 1908 can store log data associated with a fault condition, such as the last 50 log entries that occurred around the time (e.g. before or after) the detected fault condition. In addition, the FSM 1908 can store an identifier for the fault condition as well as information to address the fault condition.”).
All of the claimed elements were known in Gatto and Bath and could have been combined by known methods with no change in their respective functions. It therefore would have been obvious to a person of ordinary skill in the art before the time of effective filing language to combine their methods. One would be motivated to make this combination for the purpose of providing an improved performance (Bath, [0070]).
Gatto in view of Bath fails to explicitly disclose generating a fault profile related to the application scenario.
DeMeuse of analogous art teaches:
generating a fault profile related to the application scenario based on a fault code extracted from the first set of semantic segments (col. 8, lines 15-34, “As illustrated in FIG. 8, an address column 805 describes address of the server (or other server identifier) in which the error occurred. A product column 810 describes the product (e.g., application 114) in which the error occurred. The version column 815 describes the version of the product in which the error occurred. The time column 820 specifies at what time the error occurred. The type column 825 describes the type of error (e.g., HTTP 500, as searched for and retrieved from the network status log using a search engine as discussed above). The server column 830 describes the servers in which the error occurred (e.g., "remote") and the monitoring program (e.g., "mapper"). The class name column 835 describes the type of execution or coding error (e.g., Illegal Argument, searched for and retrieved from the execution log using a search engine as discussed above). The methods column 840 describes the application 114's code that was executing on the server when the error occurred (e.g., a stack trace, from the execution log, as searched for and retrieved from the network status log using a search engine as discussed above).”);
providing, by the processor, the fault profile, the first set of semantic segments and the second set of semantic segments by highlighting the fault information and the key information in the first set of semantic segments and the second set of semantic segments (col. 8, line 56 through col. 9, line 10, “FIG. 10 shows an example user interface 1000 that may be included in an administrative console (e.g., dashboard), according to some example embodiments. The user interface 1000 is an example of a visualization generated at operation 620 of method 600 (FIG. 6), e.g., showing errors according in different instances. In particular, the user interface 1000 describes different errors occurring on different servers addressable by different IP addresses, per version, and per product using a plurality of columns and an entry (e.g., a row) for each entry. The address column 1005 describes where the errors occurred (e.g., physical or virtual servers at addressable by an IP address). The product column 1010 describes in which product the error occurred. The version row 1015 describes in which version of the product the error occurred. The count column 1020 describes how many errors occurred per server (instance of a server at an IP address) per version per product. As illustrated using color shading, each entry in the count column 1020 can be color coded to further communicate an amount of errors. For example, 100 or more errors are denoted in red, 20 or more error are denoted in blue, and less than 20 errors is denoted in green.”).
All of the claimed elements were known in Gatto and DeMeuse and could have been combined by known methods with no change in their respective functions. It therefore would have been obvious to a person of ordinary skill in the art before the time of effective filing language to combine their methods. One would be motivated to make this combination for the purpose of providing improved error visualizations (DeMeuse, col. 2, lines 9-32).

As per claims 3 and 12, Gatto discloses dividing, based on a text segmentation algorithm, each log file in the set of log files into at least one semantic segment ([0111], “The "log file indexed token value" datatype 608 is populated by the log file parsing activity and contains the log file content associated with each token found during parsing of that log file.”).

As per claims 4 and 13, Gatto discloses determining the first set of semantic segments comprises: searching the multiple semantic segments into which the set of log files is divided for a fault keyword ([0112]-[0113]); and
determining the first set of semantic segments based on a search result such that each semantic segment in the first set of semantic segments comprises the fault keyword ([0113], “In addition to searching for logs matching criteria as described above, portions of the logs returned in the log list may be filtered based on criteria such as log level, file name, error message, error code, session identifier, and keyword. For example, the filter may be set to only return lines of logs having a level equal to or above a particular level and/or only return lines containing a particular error code.”). 

As per claims 5 and 14, Gatto discloses extracting the key information from the first set of semantic segments comprises: extracting the key information shared among multiple components of the target system from the first set of semantic segments ([0112], “Types of token values include session identifiers, keywords to search for in the indexes, error messages, error codes, issue types, log file types, and file names. According to one embodiment, the token-value pairs are extracted using regular expressions.”).

As per claims 6 and 15, Gatto discloses extracting the key information specific to the target system from the first set of semantic segments comprises: extracting the key information by searching the first set of semantic segments for at least one keyword indicating a type of the key information ([0112], “Types of token values include session identifiers, keywords to search for in the indexes, error messages, error codes, issue types, log file types, and file names. According to one embodiment, the token-value pairs are extracted using regular expressions.”).

As per claims 7 and 16, Gatto discloses determining the application scenario comprises: determining, based on the extracted key information, a service operation type related to the application scenario ([0112], “Types of token values include session identifiers, keywords to search for in the indexes, error messages, error codes, issue types, log file types, and file names. According to one embodiment, the token-value pairs are extracted using regular expressions.”); and identifying the application scenario based on the service operation type and the key information ([0104], “Based on the configuration information retrieved from the configuration server 130, the logging server 40 may retrieve and package system level error logs from those application servers 110 as well as logs from other software in the stack that supports the named offending application 112. For example, in one embodiment, the logging server loads the relationship graph corresponding to the offending application 112 and traverses the relationship graph to identify the related applications.”).

As per claims 8 and 17, Gatto discloses determining the at least one log file comprises: determining at least one component related to the service operation type from multiple components of the target system ([0113], “In addition to searching for logs matching criteria as described above, portions of the logs returned in the log list may be filtered based on criteria such as log level, file name, error message, error code, session identifier, and keyword. For example, the filter may be set to only return lines of logs having a level equal to or above a particular level and/or only return lines containing a particular error code.”); and determining the at least one log file associated with the at least one component from the set of log files ([0104], “Based on the configuration information retrieved from the configuration server 130, the logging server 40 may retrieve and package system level error logs from those application servers 110 as well as logs from other software in the stack that supports the named offending application 112. For example, in one embodiment, the logging server loads the relationship graph corresponding to the offending application 112 and traverses the relationship graph to identify the related applications.”).

As per claims 9 and 18, Gatto discloses extracting a fault code related to the application scenario from the first set of semantic segments ([0112], “Types of token values include session identifiers, keywords to search for in the indexes, error messages, error codes, issue types, log file types, and file names. According to one embodiment, the token-value pairs are extracted using regular expressions.”);
DeMeuse discloses generating a fault profile related to the application scenario based on the service operation type, the key information, and the fault code (col. 8, lines 15-34); and providing the fault profile while providing the first set of semantic segments and the second set of semantic segments (col. 8, line 56 through col. 9, line 10).

Claims 2, 11, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Gatto et al. (U.S. PGPUB 20180173751) in view of Bath et al. (U.S. PGPUB 20190235941) and DeMeuse et al. (U.S. Patent No. 10783053) and in further view of Crofton et al. (U.S. PGPUB 20170331796).

As per claims 2, 11, and 20, Gatto discloses acquiring multiple log files ([0006], “retrieve a first log over a network from a first server”) and ([0007], “retrieve a second log from a second server”) from corresponding log locations predefined for multiple components in the target system ([0008], “first log and the second log may be generated by different software applications”) and ([0006]-[0009]); and obtaining the set of log files by filtering the multiple log files ([0020] and [0084]).
Gatto fails to explicitly disclose filtering the multiple log files to include the set of log files that have been modified recently.
Crofton of analogous art teaches:
filtering the multiple log files according to a predefined time period, the set of log files including the set of log files that have been modified recently ([0057], “filters for matching file types, sizes, recent use or modification times”);
All of the claimed elements were known in Gatto and Crofton and could have been combined by known methods with no change in their respective functions. It therefore would have been obvious to a person of ordinary skill in the art before the time of effective filing language to combine their data filtering methods, since Crofton’s filtering criteria is a mere variation of Gatto’s filtering criteria.
Gatto fails to explicitly disclose a long log file.
Bath of analogous art teaches analyzing the set of log files to mine the key information and intercept key segments from a long log file ([0106]).
All of the claimed elements were known in Gatto and Bath and could have been combined by known methods with no change in their respective functions. It therefore would have been obvious to a person of ordinary skill in the art before the time of effective filing language to combine their methods. One would be motivated to make this combination for the purpose of providing an improved performance (Bath, [0070]).
Response to Arguments
Applicant’s amendment of the dependent claims 1, 10, and 19 filed on July 25, 2022 necessitated a new ground(s) of rejection in this Office action. 
Accordingly, Applicant’s arguments relating to the rejection of claims 1, 10, and 19 have been fully considered but are moot in view of the new ground(s) of 35 U.S.C. 103 rejection as set forth in this office action.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Elmira Mehrmanesh whose telephone number is (571)272-5531.  The examiner can normally be reached on M-F 10-6.
Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryce Bonzo can be reached on (571) 272-3655.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Elmira Mehrmanesh/
Primary Examiner, Art Unit 2113